Filed 04/09/21                                      Case 16-23904                                         Doc 119



          1      2
                 Geoffrey Richards
          2      Chapter 7 Bankruptcy Trustee
          3
                 PO Box 579
                 Orinda, CA 94563
          4      Telephone: (916) 288‐8365

          5

          6                               UNITED STATES BANKRUPTCY COURT

          7
                                           EASTERN DISTRICT OF CALIFORNIA
          8

          9                                                 )     Case No: 16‐23904‐C‐7
                 In Re,                                     )
         10                                                 )     DCN: GMR ‐ 1
                 JOHN JOSEPH BUTLER III                     )
         11                                                 )
                 SANDRA ELAINE BUTLER                       )
         12                                                 )
                           Debtor(s)                        )
         13                                                 )
                                                            )
         14

         15               REPORT OF TRUSTEE IN REOPENED CASE AND REQUEST TO CLOSE CASE

         16      GEOFFREY RICHARDS, the duly appointed Trustee in the above entitled matter, here
                 reports the investigation in this reopened estate as follows:
         17

         18          1. This case was reopened by on December 7, 2020 and Geoffrey Richards was
                        appointed as trustee on December 28, 2020
         19
                     2. The case was originally filed as a Chapter 13 case which converted Chapter 7 on
         20             case April 27, 2017. The Chapter 7 trustee in the case, Michael Daquisto,
         21             administered minimal assets.
                     3. Debtor is represented by a new counsel in this case, Cathy Moran.
         22
                     4. Debtor’s new counsel filed amended Schedule A/B on January 6, 2021 listing 25
         23             acres of unimproved land with a value range of $150,000 to $200,000 which was
                        not disclosed in the original filing.
         24
                     5. On January 6th, debtors counsel Cathy Moran provided a referral Thomas Cox, an
         25             attorney in Maine, who had provided her with the information about the
                        property.
         26

         27

         28

         29

                                                         Page 1
Filed 04/09/21                                     Case 16-23904                                           Doc 119



          1        6. In subsequent discussions with Mr. Cox, it was his opinion that the property might
          2
                       be worth as much as listed on the debtor’s amended schedules but was subject to
                       a lien of Fannie Mae in the amount of $90,000.
          3
                   7. Barry Spitzer was employed as general counsel on February 27, 2021 to assist in
          4            the administration of the asset.
                   8. On March 25th, Mr. Spitzer and I were informed by Mr. Cox that after consulting
          5
                       with local realtors that without extensive timber clearing, the property has
          6            substantially lower value.
                   9. After consideration with the $90,000 lien of Fannie Mae, the expense of the
          7
                       timber clearing, and probable costs of sale, I have determined that the
          8            administration of the property would not result in any benefit to creditors.
          9        10. I request the court to close this case.

         10
                 DATED:     April 9, 2021                         /s/ Geoffrey Richards
         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27

         28

         29

                                                         Page 2
